Citation Nr: 0532274	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  98-19 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent on a 
schedular or extraschedular basis, on appeal from the initial 
award of service connection for complete tear of the long 
head of the right (major) biceps tendon with chronic 
impingement syndrome of the right shoulder and limitation of 
motion.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1964 
and active duty for training (ACDUTRA) from July 4 to 18, 
1992.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  In his statement of February 2004, the 
veteran claims service connection for major depression 
secondary to his service-connected disorders.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's right shoulder is rated at the maximum 
rating afforded for impairment of a shoulder without 
ankylosis.

2.  The veteran does not and during the pendency of his claim 
has not had marked interference with his employment or 
frequent hospitalizations due to his service-connected right 
shoulder disorder.


CONCLUSION OF LAW

1.  A schedular rating greater than 40 percent for the 
veteran's right shoulder impairment is not provided by law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5305 (2005).

2.  The regulatory criteria for submission of the veteran's 
right shoulder disability to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
extraschedular rating are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran's claim predates the VCAA.  In February 2004 VA 
notified the veteran formally of his rights and of VA's and 
his respective burdens to produce information and evidence 
necessary to substantiate a claim for a higher disability 
rating as well as requesting he provide any evidence or 
information he had, but the notice did not explicitly address 
unique elements of a claim for extraschedular rating.  See 
38 U.S.C.A. §§ 1155, 5103(a) (West 2002); 38 C.F.R. 
§§ 3.159(b), 3.321(b)(1) (2005).  Prior to this letter, a 
November 1998 statement of the case provided the veteran the 
complete text of the regulation.  The veteran testified in 
May 1999 to the type and extent to which his service-
connected right shoulder condition interfered with his 
employment.  In July 1999 the RO requested the veteran to 
obtain information from his last employer bearing in the 
interference of his service-connected right shoulder with his 
employment, providing a form for the employer to report 
pertinent information.  The veteran returned the form in 
September 1999.  These events taken together are persuasive 
that the veteran had actual knowledge of the information and 
evidence necessary to establish extraschedular entitlement.  
Consequently, he has not been prejudiced by the defect in the 
February 2004  VCAA notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  VA has discharged its notice obligations in 
this case.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

VA has obtained all evidence of which the veteran provided 
notice.  He has reported no medical treatment for his claimed 
disabilities other than VA treatment, and the evidence of 
record comprises the reports of VA compensation examinations, 
VA outpatient treatment records, records from the Social 
Security Administration, a report from the veteran's last 
employer, and the veteran's sworn testimony.  The February 
2004 VCAA letter requested the veteran to inform VA of any 
non-VA evidence he wished considered in support of his claim, 
and he did not respond.  There was no failure to obtain 
evidence of which VA must notify the veteran.  VA has 
discharged its duty to obtain evidence and to examine the 
veteran; no medical opinions have been needed to decide this 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).

II.  Higher Initial Ratings

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of each disability at issue.

The appellant's complete tear of the long head of the right 
(major) biceps tendon with chronic impingement syndrome of 
the right shoulder and limitation of motion is currently 
rated 40 percent disabling under the rating criteria for 
injury of muscle group 5 (a VA-specific nomenclature), which 
includes the biceps, 38 C.F.R. § 4.71a, Diagnostic Code 5305 
(2005), the highest rating afforded under that code.  The VA 
examination of November 1996 and all following examination 
and treatment reports through August 2004 show the veteran's 
right upper extremity to have full, painful and weakened 
range of motion of the shoulder, intact nerves, and normal 
grip strength of the right hand compared to the left hand.

Diagnostic code 5305 also applies to the action of the biceps 
on the motion of the elbow, but the medical evidence of 
record from the July 1992 injury in service to the present 
shows the veteran's disability does not involve the elbow, so 
there is no basis for a separate or additional rating for a 
disability other than of the shoulder.  The only other 
potentially applicable diagnostic code is for limitation of 
motion of the shoulder also provides a maximum rating of 40 
percent, and the veteran's disability cannot be separately 
applied in this case without compensating him twice for the 
same functional impairment of his shoulder.  This is not 
permitted under the law.  See 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5201 (2005).  The shoulder is not ankylosed, 
and thus cannot be rated higher under the diagnostic code for 
ankylosis (bony fixation) of the shoulder.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2005).

No higher rating may be afforded the veteran's right shoulder 
disability under diagnostic code 5305 or any other diagnostic 
code except on an extraschedular basis.  Spencer v. West, 13 
Vet. App. 376, 382 (2000) (veteran with wrist disability 
rated 10 percent under Diagnostic Code 5215 cannot obtain 
higher rating despite functional impairment due to pain).  An 
extra-schedular rating is authorized when a service-connected 
disability cannot be practicably evaluated under the rating 
schedule because it is of such an extraordinary nature that 
the rating criteria are inadequate to evaluate it, because of 
such related factors as causing marked interference with 
employment or requiring frequent hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board of Veterans' Appeals cannot award an extraschedular 
rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Board is limited in this case to determining 
whether the veteran's situation requires submission of his 
case to either the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, the two VA 
officers authorized to make such awards initially.  38 C.F.R. 
§ 3.321(b)(1) (2005); Floyd, 9 Vet. App. 88.

There is no suggestion in the evidence of record that the 
veteran has had frequent hospitalizations for his disability 
since the September 1996 effective date of service connection 
of the disability.

The veteran testified in May 1999 that he had not returned to 
work as an equipment technician at Sears since his injury in 
1992.  That testimony was false.  He testified that he 
received disability compensation from the Social Security 
Administration (SSA), and, with prompting from his 
representative, that the SSA benefits were for his right 
shoulder disability and for no other reason.  .

The September 1999 report from Sears, Roebuck stated the 
veteran worked at a Sears Parts and Services facility from 
January 1966 to July 1998, missing 18 [sic] months during the 
12 months preceding his last date of employment, which was 
February 22, 1997.  Sears reported a reassignment in 
concession to the veteran's disability, but Sears did not 
identify the disability to which it made concession.  The 
evidence is credible and probative that the veteran did not 
cease employment as of the time of his 1992 injury in 
service.

The SSA reported in August 2000 that it awarded the veteran 
disability benefits in July 1998 for a disability that began 
February 23, 1997.  The primary disabling diagnosis was 
compression fracture, L-3 [vertebra].  The secondary 
diagnosis was ankylosing spondylitis.  The medical records 
the SSA provided are almost all about the compression 
fracture and contain nothing about the veteran's right 
shoulder.  This is credible and persuasive evidence that the 
veteran gave false testimony about the reason for his 
disablement from his last employment.

Taking together the medical evidence, impeachment of the 
veteran's testimony, and the evidence that impeached the 
testimony, the clear preponderance of the evidence is against 
finding that his service-connected right shoulder disability 
caused marked interference with his employment that requires 
submission of his case for extraschedular rating.


ORDER

A higher initial rating for complete tear of the long head of 
the right (major) biceps tendon with chronic impingement 
syndrome of the right shoulder and limitation of motion on a 
schedular or extraschedular basis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


